Citation Nr: 1139484	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  09-34 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, including anxiety disorder, posttraumatic stress disorder (PTSD), and depression.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for multiple myeloma.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.

4.  Whether new and material evidence has been submitted to reopen a claim for service connection for chronic otitis.

5.  Entitlement to service connection for an acquired psychiatric disorder.

6.  Entitlement to service connection for multiple myeloma.

7.  Entitlement to service connection for bilateral hearing loss.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to March 1966.  This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 RO rating decision, which reopened the Veteran's previously denied claims for an acquired psychiatric disorder, multiple myeloma, bilateral hearing loss, and chronic otitis media, and then denied those claims.

In March 2011, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge.

The Board observes that the RO initially construed the first issue on appeal as separate applications to reopen previously denied claims for an anxiety disorder and PTSD.  Additionally, the Board recognizes that, following the last prior final adjudication of the Veteran's anxiety disorder claim, he indicated that he wished to withdraw his appeal with respect to that particular issue.  Nevertheless, under current VA law, claims for service connection for PTSD effectively encompass claims for service connection for all psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board finds that the Veteran's anxiety disorder claim has remained on appeal as part of his pending PTSD claim.  Moreover, because the Veteran has also been diagnosed with additional psychiatric disorders, including depression, the Board finds that his claim is most appropriately characterized as a claim for service connection for a psychiatric disorder.

As a final introductory matter, the Board notes that the Veteran has submitted Social Security Administration (SSA) records indicating that he has been found to be unemployable due to complications of multiple myeloma.  As the Board has decided to reopen and remand his claim for service connection for that disability, it considers the above SSA records to constitute an implicit claim of entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).  Additionally, the Board observes that, during the pendency of this appeal, the Veteran has effectively raised new claims for service connection for tinnitus, sleep apnea, bilateral carpal tunnel syndrome, bilateral shoulder and leg osteoarthritis.  As none of those claims appears to have been developed for appellate review, they are referred to the RO for appropriate action.

The issues of service connection for multiple myeloma and bilateral hearing loss are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  In May 1978 and September 1986 rating decisions, the RO respectively denied and declined to reopen the Veteran's claim for service connection for an anxiety disorder (then claimed as a nervous condition).  Thereafter, in a September 2003 rating decision, the RO again declined to reopen the Veteran's anxiety disorder claim and denied service connection for PTSD in the first instance.  The RO then issued January 2005 and January 2006 rating decisions in which declined to reopen the Veteran's PTSD claim.  The Veteran did not appeal any of those decisions.

2.  In an August 2006 rating decision, the RO denied the Veteran's claims for service connection for multiple myeloma, bilateral hearing loss, and otitis media.  The Veteran filed a timely notice of disagreement, but did not perfect a timely appeal with respect to that decision.  

3.  The evidence received subsequent to the last final denial of the Veteran's acquired psychiatric disorder, multiple myeloma, and bilateral hearing loss claims is new, and is also material because it raises a reasonable possibility of substantiating those claims.  

4.  The evidence received since the last final denial of the Veteran's chronic otitis claim is cumulative or redundant, does not relate to an unestablished fact necessary to substantiate the claim, and does not create a reasonable possibility of an allowance of the claim.

5.  The preponderance of the evidence is at least in equipoise as to whether the Veteran's currently diagnosed anxiety disorder is related to his period of active service.


CONCLUSIONS OF LAW

1.  The May 1978, September 1986, September 2003, January 2005, January 2006, and August 2006 rating decisions issued with respect to the Veteran's claims for service connection for an acquired psychiatric disorder, multiple myeloma, hearing loss, and chronic otitis claims are final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).

2.  New and material evidence has been received to reopen the Veteran's claims for service connection for an acquired psychiatric disorder, multiple myeloma, and bilateral hearing loss.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156 (2011).

3.  New and material evidence has not been received to reopen the Veteran's claim for service connection for chronic otitis.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

4.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1112, 1131, 1133, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In May 1978, the RO denied the Veteran's claim for service connection for an anxiety disorder.  The Veteran did not file a timely appeal of that decision.  Thereafter, in September 1986 and September 2003 rating actions, the RO declined to reopen the Veteran's anxiety disorder claim and denied service connection for PTSD, which had been claimed as a separate issue.  In subsequent rating actions dated in January 2005 and January 2006, the RO declined to reopen the Veteran's PTSD claim.  The RO then issued an August 2006 rating decision denying his claims for multiple myeloma, bilateral hearing loss, and otitis media.  While the Veteran filed a timely notice of disagreement with respect to the September 2003 and August 2006 rating decisions, he did not perfect a timely appeal of those decisions.  Nor did he appeal any of the RO's other prior rating actions.  

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  Thus, the May 1978, September 1986, September 2003, January 2005, January 2006, and August 2006 decisions all are final because the Veteran did not file timely appeals.  38 U.S.C.A. § 7104 (West 2002 & 2011); 38 C.F.R. § 20.1105 (2011).

A claim for service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran submitted an application to reopen his claims for PTSD, multiple myeloma, bilateral hearing loss, and chronic otitis media in June 2008.  In a November 2008 rating decision, the RO reopened and denied those claims on the merits.  Nevertheless, because those claims were previously denied in a decisions that became final, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate them de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Moreover, in considering whether new and material evidence has been submitted to reopen the Veteran's PTSD claim, the Board will also consider whether new and material evidence exists to reopen a claim for other acquired psychiatric disorders, including anxiety disorder and depression.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board recognizes that, in a September 2010 statement, the Veteran effectively asserted that his acquired psychiatric claim should be considered on a de novo basis in light of VA's recently amended regulations governing service connection for PTSD.  75 Fed. Reg. 39843 (July 13, 2010).  It is well-established that where there is an intervening change in the law or regulation creating a new basis for entitlement to benefits, a claim under the liberalizing regulation is a claim separate and distinct from the claim previously denied and may be reviewed de novo.  Spencer v. Brown, 4 Vet. App. 283 (1993).  However, changing an evidentiary standard for establishing an element of a claim does not effect a substantive change in the law.  It does not create a new cause of action, since no new basis of entitlement is created.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998).  Thus, liberalization of the evidentiary standard for substantiating an in- service stressor does not constitute a new basis of entitlement such that the Veteran's acquired psychiatric disorder claim must be reconsidered as an original claim, rather than a claim to reopen.  75 Fed. Reg. 39843 (July 13, 2010).  Accordingly, the Board must still determine whether new and material evidence has been submitted with respect to that claim and the other issues on appeal.

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the most recent final adjudication of the Veteran's acquired psychiatric disorder claim, the evidence before the RO consisted of service medical records, which were negative for any complaints or clinical findings of anxiety disorder, PTSD, or other psychiatric disorders.  Also of record were post-service VA and private medical reports, showing that the Veteran had been diagnosed with anxiety neurosis in 1971 and thereafter had received periodic treatment for various mental health disorders, including anxiety with panic attacks, depression, and PTSD.  

In addition to the above evidence, the record at the time of the January 2006 rating decision included the Veteran's account of an in-service stressor to which he attributed his PTSD.  Specifically, the Veteran contended that he had been traumatized by the news that his roommate, a fellow Air Force medic whom he considered a close friend, had been arrested and charged with killing a commanding officer.  In an effort to verify that reported stressor, the RO requested that the Veteran provide the month and year in which it had occurred.  Additionally, the RO asked the Veteran for the names and company assignments of the slain officer and anyone else who had been wounded or killed during the alleged incident.  However, the Veteran did not respond to those requests.  Consequently, the RO determined that sufficient information did not exist to attempt to verify the Veteran's reported stressor through the United States Army & Joint Services Records Research Center (JSRRC).  The RO then used the lack of stressor verification as a basis for denying the Veteran's psychiatric claim.

In support of his application to reopen his claim, the Veteran has submitted more detailed information regarding his alleged stressor.  He now maintains that his roommate killed an Air Force captain on "a late Friday night or early Saturday morning" in February 1966 while stationed at Lackland Air Force Base in San Antonio, Texas.  The Veteran further asserts that information corroborating his stressor is available through the Lackland Air Force Base Provost Marshall's office, the Judge Advocate's office, and the Air Force Criminal Investigations Divisions.  

As additional evidence in support of his acquired psychiatric disorder claim, the Veteran has submitted new medical records, showing that he continues to receive outpatient treatment for anxiety disorder, PTSD, depression, and related mental health problems.  Significantly, one of the Veteran's VA treating providers has indicated that his PTSD is related to his reported in-service stressor.  Moreover, the report of a November 2010 VA examination, undertaken in support of the Veteran's claim, expressly indicates that his current anxiety disorder had its onset in service.

The Board finds that the newly received clinical records and lay statements, combined with the positive nexus opinions rendered by the treating provider and November 2010 VA examiner, are both new and material.  

The newly submitted clinical and lay evidence supports the Veteran's contentions that he currently suffers from an acquired psychiatric disorder that is attributable to his claimed in-service stressor or otherwise related to his military service.  Moreover, that new evidence was not previously considered by agency decision makers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating that claim.  38 C.F.R. § 3.303 (2011).  Specifically, that new evidence includes additional information, not previously of record, which tends to corroborate the Veteran's account of an in-service incident in which his friend and former roommate killed an Air Force captain.  Moreover, that new evidence suggests a nexus between that claimed in-service stressor and the Veteran's PTSD.  Additionally, that new evidence indicates that the claimed in-service stressor, or another aspect of the Veteran's service, may also have caused or aggravated his currently diagnosed anxiety disorder.  Furthermore, that new evidence is presumed credible for the purpose of determining whether it is material to the Veteran's claim.  

New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Here, the new evidence submitted in support of the Veteran's claim relates to previously unestablished facts: competent evidence tending to corroborate his alleged PTSD stressor and otherwise suggesting a nexus between his current acquired psychiatric disorders and his military service.  The Board finds that new evidence, when presumed credible for the purpose of determining whether it is material, is material.  Accordingly, the Veteran's acquired psychiatric claim is considered reopened.

Additionally, the Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim for multiple myeloma.  That claim was originally denied based on a lack of in-service treatment for multiple myeloma or any other evidence of a link between that disorder and the Veteran's active service.  Thereafter, in support of his application to reopen his claim, the Veteran submitted evidence of ongoing treatment for complications of multiple myeloma.  Additionally, he submitted a September 2008 statement from a private treating provider, indicating that the disorder was possibly the result of exposure to ionizing radiation.  The Veteran also provided written statements and testimony before the Board, attesting to a history of ionizing radiation exposure during his period of active service, and Internet-based medical literature regarding the health risks inherent in such exposure.

The Board considers the above clinical and lay evidence to be both new and material as it suggests a nexus between his currently diagnosed multiple myeloma and his active service.  Moreover, that evidence effectively supports new theory of entitlement to service connection based on exposure to ionizing radiation under the provisions of 38 C.F.R. § 3.311 (2011).  Further, that evidence is presumed credible for the purposes of reopening the Veteran's claim.

Next, the Board finds that new and material evidence also exists with respect to the Veteran's hearing loss claim.  At the time of the RO's prior final rating action, the Veteran did not have a current diagnosis of bilateral hearing loss that was considered disabling for VA purposes.  38 C.F.R. § 3.385 (2011).  Such a diagnosis is now of record.  Moreover, the Veteran has submitted statements indicating that he has experienced hearing problems since his period of service at Kelly Air Force Base in San Antonio.  At that time, the Veteran now maintains, he was frequently exposed to loud jet engine noise as his barracks was in close proximity to an airfield where B-52s frequently took off and landed.

The Board observes that the Veteran is competent to state that he was exposed to loud noises during his period of active duty.  38 C.F.R. § 3.303(a), 3.159(a) (2010); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  He is also competent to a report a history of hearing problems, which are capable of lay observation.  Charles v. Principi, 16 Vet. App 370 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  Accordingly, the Board finds that the Veteran's statements constitute competent evidence of an in-service injury and a continuity of hearing loss symptomatology since his period of active service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  That evidence was not previously considered by agency decision makers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the Veteran's claim for service connection for hearing loss, and raises a reasonable possibility of substantiating that claim.  38 C.F.R. § 3.303 (2010).  Therefore, the Board finds that new evidence, when presumed credible for the purpose of determining whether it is material, is sufficient to reopen the Veteran's hearing loss claim.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

Conversely, the Board finds that the evidence of record is not sufficient to reopen the Veteran's claim for service connection for chronic otitis.  At the time of last final denial of that claim, the evidence of record included the Veteran's service medical records, which contained subjective reports of chronic colds but no specific complaints or clinical findings regarding otitis.  Also of record were post-service medical reports, which showed treatment for chronic otitis media but contained no competent opinions relating that condition to service.  After reviewing the available evidence, the RO determined that the record did not establish a link between the Veteran's otitis and service and consequently denied his claim.

Since that time, the Veteran has submitted written statements expressing disagreement with the RO's decision.  However, he has provided no medical opinions or other evidence to support his assertions that service connection for chronic otitis is warranted.  Therefore, the Board considers the Veteran's blanket assertions to be cumulative of the evidence previously of record.  Cumulative evidence, while new in the sense that it was not previously considered by RO decision makers, is not material as it does not relate to any unestablished facts necessary to substantiate the Veteran's otitis claim and is cumulative of previous evidence and contentions.  That evidence does not create a reasonably possibility of substantiating the claim.  Thus, the claim for service connection for chronic otitis is not reopened and the benefits sought on appeal remain denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service Connection

The Board now turns to the merits of the Veteran's newly reopened claim for service connection for an acquired psychiatric disorder.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002 & 2011); 38 C.F.R. § 3.303 (2011).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases, including psychoses, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  However, anxiety disorder, PTSD, and depression are not conditions for which service connection may be granted on a presumptive basis.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2011).

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.30(d) (2011).

It is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its entirety.  Owens v. Brown, 7 Vet. App. 429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 155 (1993).  In determining whether evidence submitted by a Veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other information submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran, in written statements and testimony before the Board, asserts that he developed chronic anxiety, PTSD, and related mental health problems following a traumatic incident during his period of service at Lackland Air Force Base.  Specifically, the Veteran contends that one of his fellow medics, with whom he shared a room and frequently socialized, suddenly and inexplicably shot and killed an Air Force captain.  Immediately following that incident, the Veteran now maintains, he was terrified that his roommate would try to kill him, too, by returning to the barracks with the captain's pistol and embarking on a shooting rampage.  

VA considers diagnoses of mental disorders in accordance with the American Psychiatric Association.  The DSM-IV criteria for a diagnosis of PTSD include:  A) exposure to a traumatic event; B) the traumatic event is persistently experienced in one or more ways; C) persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness is indicated by at least three of seven symptoms; D) persistent symptoms of increased arousal are reflected by at least two of five symptoms; E) the duration of the disturbance must be more than one month; and F) the disturbance causes clinically significant distress or impairment in social, occupational, or other important areas of functioning.  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).

If a stressor claimed by a Veteran is related to his fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (effective July 13, 2010); 75 Fed. Reg. 39843 (July 13, 2010).

Under the revised regulation, the specific provision governing personal assault has been renumbered from 38 C.F.R. § 3.304(f)(4) to 38 C.F.R. § 3.304(f)(5).  However, the substance of that provision has not changed.  38 C.F.R. § 3.304(f)(5).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the appellant's service records may corroborate the appellant's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the appellant's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5) (2011).

The Board acknowledges that the Veteran's claim does not appear to have been considered in accordance with the revised PTSD regulations governing hostile military and terrorist activity and personal assault stressors.  38 C.F.R. §§ 3.304(f)(3), 3.304(f)(5) (2011).  However, the Board finds that consideration of those specific provisions is unwarranted as the particular stressor to which the Veteran attributes his PTSD involves neither hostile military and terrorist activity nor personal assault.  

Additionally, the Board is mindful of the Veteran's complaints that sufficient attempts have not been made to verify his alleged in-service stressor, particularly in light of the additional information that he has submitted in an effort to corroborate that stressor.  Nevertheless, the Board finds that further verification efforts in this regard would only result only in additional delay with no benefit to the appellant.  Sabonis v. Brown, 6 Vet. App. 426 (1994); VAOPGCPREC 5- 04, 69 Fed. Reg. 59,989 (2004).  That is because, for the reasons that follow, the Board finds that the evidence already of record is sufficient to grant service connection for an acquired psychiatric disorder.  

While the Veteran's service medical records are negative for any complaints or clinical findings of psychiatric problems, his post-service records show that, beginning in September 1971, he was diagnosed with and treated for anxiety.  Those post-service records also document the Veteran's assertions of chronic nervousness, manifested by a "lump in his throat," which had persisted since his military service.  Additionally, the report of a VA medical examination conducted in February 1978 shows that the Veteran's "nervous condition" had its onset in the 1960s, while he was still on active duty.  Subsequent private and VA medical records show that the Veteran continued to seek periodic treatment for anxiety and other mental health disorders, which have been alternately found to support diagnoses of PTSD and depression.  Moreover, one of VA treating providers has specifically related his PTSD to his alleged in-service stressor.

In support of his claim for service connection, the Veteran was afforded a November 2010 VA examination in which he reiterated his account of his roommate's killing of an Air Force captain and the ensuing terror he experienced.  The Veteran also reported that, since leaving the military, he had experienced recurrent panic attacks, nervousness, sleep impairment, and other symptoms of anxiety disorder and depression.  Conversely, the Veteran did not complain of hypervigilance, nightmares, flashbacks, or other symptoms consistent with PTSD.  Consequently, the VA examiner determined that the Veteran did not meet the DSM-IV criteria for that disorder.  Nevertheless, the examiner concluded that the Veteran's symptoms did warrant a diagnosis of anxiety disorder, not otherwise specified.  That examiner further opined, based on a review of the Veteran's claims folder, that his anxiety had likely had its onset in service.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to medical opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, and the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds that the November 2010 VA examiner's opinion, relating the Veteran's anxiety disorder to service, to be both probative and persuasive.  That opinion was rendered by a licensed physician and based on a thorough and detailed examination of the Veteran and his in-service and post-service medical records.  Prejean v. West, 13 Vet. App. 444 (2000).  Additionally, the Board considers it significant that the VA examiner's report constitutes the most recent medical opinion evidence of record and was undertaken directly to address the issue on appeal.  Moreover, while that opinion was not supported by a detailed rationale, it is consistent with the other lay and clinical evidence, specifically the Veteran's account of mental health problems persisting since service and the private and VA medical records documenting his long history of treatment for anxiety and related symptoms.  

Significantly, the November 2010 opinion is also consistent with the February 1978 examiner's finding of a "nervous condition," which had its onset in the 1960s.  The Board recognizes that the earlier examiner does not appear to have based his findings on a review of the evidence then of record.  Nevertheless, the Board still considers that examiner's report to be probative as it was based on an account of in-service symptoms rendered at a time when the Veteran was presumably better able to recall those symptoms and had a strong motive to tell the truth in order to receive proper care.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).

Conversely, the Board does not place great evidentiary weight on the VA treating provider's finding of PTSD predicated on the Veteran's reported in-service stressor.  In contrast with the November 2010 VA examiner, the VA treating provider does not appear to have based the findings on a review of the claims folder.  Nor does that treating provider appear to have rendered a diagnosis in accordance with the DSM-IV criteria.  Additionally, the Board observes that the treating provider is not a medical doctor, but, rather, a physician's assistant.  Therefore, that physician's assistant presumably has less training and expertise than the medical doctor who conducted the November 2010 VA examination.  In any event, the Board notes that the VA treating provider's diagnosis of PTSD does not preclude a finding of anxiety disorder.  Thus, that treating provider's findings are not entirely inconsistent with either the opinions of the November 2010 or the February 1978 VA examiner, each of which the Board deems probative.

After a careful review, the Board finds that the evidence of record, in particular the opinions rendered by the November 2010 and February 1978 VA examiners, collectively indicates that the Veteran suffers from an anxiety disorder that had its onset in service.  The Board recognizes that the particular in-service event on which the Veteran bases his mental health problems has not been verified.  However, anxiety disorder is not subject to the same stressor verification requirements that are applicable to PTSD.  Accordingly, the Board finds that the VA examiner's opinions constitute sufficient clinical evidence of a positive nexus between the Veteran's anxiety disorder and his military service.

The Board also finds that the Veteran's account of persistent panic attacks, nervousness, and sleep impairment suggest a continuity of symptomatology, which further supports his claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  While a lay person, he is competent to report such symptoms, which are within the realm of his personal experience.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006). Caluza v. Brown, 7 Vet. App. 498 (1995).  Moreover, the Board considers the Veteran's account to be credible as it is both internally consistent and consistent with the other evidence of record.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the foregoing reasons, the Board finds that the evidence of record is at least in equipoise with respect to whether the Veteran's anxiety disorder had its onset in service.  Accordingly, the Board finds that service connection for that disorder is warranted.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Under current VA law, the award of service connection for that particular acquired psychiatric disorder is tantamount to an award of service connection for all such disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board's decision represents a complete grant of the benefits sought on appeal.  Thus, the Board need not further consider whether to grant service connection for PTSD, depression, or any other psychiatric disorder.

Duties to Notify and Assist the Appellant

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

If VA does not provide adequate notice of any of the elements necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

In view of the Board's decision to reopen and grant the Veteran's claim for service connection for an acquired psychiatric disorder and to reopen and remand his multiple myeloma and hearing loss claims, a discussion of VA's duties to notify and assist is not warranted with respect to those claims.  

Next, with respect to the Veteran's application to reopen his previously denied claim for service connection for chronic otitis, the Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Specifically, VA sent the appellant a June 2008 letter and a November 2008 rating decision, which discussed the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decision.  Significantly, the June 2008 letter also apprized the Veteran of the specific evidence necessary to reopen his claim for service connection for chronic otitis.  38 U.S.C.A. § 5103(a) (West 2002); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Additionally, at the time of the prior final denial of that claim, the Board informed the Veteran that his claim had been denied because there was no competent clinical evidence relating his currently diagnosed otitis to any aspect of his service.  That communication, in addition to the above correspondence, satisfied the notice requirements as defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thereafter, his claim was readjudicated in a July 2009 statement of the case.  The Board observes that the RO's provision of the required notice governing new and material claims followed by a readjudication, such as a statement of the case, effectively cures any timing problem associated with inadequate notice prior to the initial adjudication.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

In any event, the Board finds that the Veteran demonstrated actual knowledge of the applicable notice requirements in his written statements and Board testimony in which he expressed disagreement with the RO's initial denial of his chronic otitis claim and its subsequent decision not to reopen that previously denied claim.  As such, the Board finds any deficiency in the notice to the Veteran regarding his new and material evidence claim constitutes harmless error, and he is not prejudiced by the Board's consideration of his claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred by relying on various post-decisional documents for concluding that adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, but determining nonetheless that the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, so found the error was harmless).

Additionally, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the July 2009 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (appellant afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  He also has been afforded the opportunity to testify at a Board hearing in support of his claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist her in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence having been submitted, the claim for service connection for an acquired psychiatric disorder is reopened.

New and material evidence having been submitted, the claim for service connection for multiple myeloma is reopened.  To that extent only the appeal is granted.

New and material evidence having been submitted, the claim for service connection for bilateral hearing loss is reopened.  To that extent only the appeal is granted.

Service connection for chronic otitis remains denied because new and material evidence has not been received to reopen that claim.

Entitlement to service connection for an acquired psychiatric disorder is granted.


REMAND

Although the Board regrets the additional delay, further development is needed with respect to the Veteran's newly reopened multiple myeloma and hearing loss claims.

The Veteran contends that his currently diagnosed multiple myeloma was caused by exposure to ionizing radiation during his period of active service at Kelly Air Force Base in San Antonio.  Specifically, the Veteran asserts that his exposure occurred in the course of his participation in a mock air disaster drill in which radioactive materials were dispensed.  He also claims to have held a security clearance that provided him access to facilities where additional supplies of hazardous nuclear ordinances were stored.  

In support of his claim, the Veteran has submitted statements from fellow service members, attesting to the use of radioactive materials at Kelly Air Force Base.  Additionally, he has referred VA to Internet literature pertaining to the health risks associated with such materials.  Significantly, the Veteran has also submitted a September 2008 statement from a private treating provider indicating that the currently diagnosed multiple myeloma could have resulted from exposure to ionizing radiation.  

While supportive of the Veteran's claim, the private treating provider's statement is inherently speculative in nature and, thus, of reduced probative value.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Swann v. Brown, 5 Vet. App. 229 (1993).  Moreover, the private treating provider's findings do not appear to have been based on the pertinent evidence of record.  The Board recognizes that claims folder review, as it pertains to obtaining an overview of a claimant's medical history, is not a strict requirement for private medical opinions, and a private medical opinion may not be discounted solely because the opining clinician did not conduct such a review.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Also, a private examiner's reliance on statements from the Veteran is not a sufficient basis, in and of itself, to disregard that examiner's opinion.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  Nevertheless, the Board finds the September 2008 private physician's opinion to be inadequate for rating purposes as it was predicated on a factual assumption of in-service ionizing radiation exposure that has not been confirmed by the record and was speculative.

Claims based on exposure to ionizing radiation are governed by 38 C.F.R. § 3.311 (2011).  That regulation calls for the development of a radiation dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either 38 C.F.R. § 3.307 or § 3.309, and where it is contended that the disease is a result of ionizing radiation in service.  38 C.F.R. § 3.311(a)(1) (2011).  Dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, in claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946, and in all other claims involving radiation exposure.  38 C.F.R. § 3.311(a)(2) (2011).

A radiogenic disease is a disease that may be induced by ionizing radiation, and includes most forms of cancer, including multiple myeloma.  38 C.F.R. § 3.311(b)(2) (2011).  Except as otherwise provided, the radiogenic disease must become manifest five years or more after exposure.  38 C.F.R. § 3.311(b)(5) (2011).  If the threshold requirements are met, an assessment as to the size and nature of the radiation dose must be made.  If it is determined the Veteran was exposed to ionizing radiation in service, the RO must then refer the claim to the Under Secretary for Benefits for further consideration.  38 C.F.R. § 3.311(b)(1)(iii) (2011).

The Veteran's service personnel records corroborate his account of service at Kelly Air Force Base.  Moreover, the Board finds that the lay evidence he has presented tends to indicate that he potentially had exposure to ionizing radiation in the course of his duties at that air base.  38 C.F.R. § 3.311(b)(1)(i) (2011); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, the record confirms that the Veteran's currently diagnosed radiogenic disease (multiple myeloma) manifested more than five years after his alleged exposure in service.  38 C.F.R. §§ 3.311(b)(2), 3.311(b)(5).  Those facts are sufficient to trigger the obligation to forward the Veteran's claims folder to the Under Secretary for Benefits for an opinion under 38 C.F.R. § 3.311(b)(1) (2011).

Accordingly, the Board finds that, on remand, the Veteran's claim should be referred to the Under Secretary for Benefits to determine whether it is at least as likely as not that his multiple myeloma resulted from exposure to radiation in service.  All necessary development must be undertaken to provide the Under Secretary for Benefits with the required information, to include obtaining a dose estimate from the Defense Threat Reduction Agency (DTRA) based on the Veteran's reported exposure to radiation through his duties at Kelly Air Force Base.

A remand is also warranted with respect to the Veteran's hearing loss claim.  The Veteran has provided competent evidence of in-service acoustic trauma, caused by prolonged exposure to jet engine noise.  38 C.F.R. § 3.303(a), 3.159(a) (2010); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  He also has presented a competent lay history of chronic post-service hearing problems.  Charles v. Principi, 16 Vet. App 370 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Veteran's account is considered credible in the absence of any contrary evidence of record.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board finds the Veteran's assertions, in tandem with his currently diagnosed bilateral hearing loss, to be sufficient to trigger the need for a VA examination with respect to his claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).  As an examination has not yet been conducted, one should be scheduled on remand.

Finally, the Board observes that VA medical records may be outstanding.  The record shows that, as of March 2011, the Veteran was receiving regular outpatient treatment at the VA Medical Center in Beckley, West Virginia.  However, no VA medical records dated since that time have yet been associated with his claims folder.  As it appears that subsequent VA medical records may exist that are pertinent to the Veteran's claims, those records should be obtained on remand.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO for the following action:

1.  Obtain and associate with the claims folder all medical records from the VA Medical Center in Beckley, West Virginia, dated since March 2011.

2.  After the above development has been completed, request a radiation dose estimate for the Veteran from DTRA.  The nuclear test personnel conducting the dose estimate should provide a discussion as to the reasonableness of the Veteran's exposure to radiation during his period of service at Kelly Air Force Base in San Antonio, Texas, when he reportedly took part in a mock air disaster drill involving radioactive materials and worked in the vicinity of facilities where hazardous nuclear ordnance was stored.  

3.  After receipt of the radiation dose estimate, forward the Veteran's claims folder to the VA Under Secretary for Benefits for an opinion as to whether the Veteran's currently diagnosed multiple myeloma was etiologically related to in-service exposure to ionizing radiation exposure, in accordance with 38 C.F.R. § 3.311(c) (2011).

4.  Next, schedule the Veteran for a VA examination to determine the nature and etiology of any current hearing loss.  All appropriate tests, including an audiological evaluation, should be conducted.  The examiner must review the claims folder and that review should be noted in the examination.  The examiner should provide a rationale for the opinion and reconcile it with all pertinent evidence of record, including the Veteran's service medical records, which are negative for any complaints or clinical findings of disabling hearing loss, and the post-service medial evidence, showing that he meets the criteria for bilateral hearing loss under 38 C.F.R. § 3.385 (2011).  The examiner should also consider the Veteran's account of in-service acoustic trauma from jet engines and his denial of significant post-service noise exposure.  Additionally, the examiner should consider the Veteran's assertions, and any additional evidence of record, suggesting a continuity of symptomatology of hearing problems since his period of active service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Specifically, the VA examiner's opinion should address the following:

a)  State whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed bilateral hearing loss was caused or aggravated by his exposure to jet engine noise in service.

b)  State whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed bilateral hearing loss is otherwise related to his period of military service.

5.  Then, readjudicate the claims still on appeal.  If any aspect of the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


